Title: Contract with Thomas Marshall, 17 August 1791
From: Marshall, Thomas,Society for Establishing Useful Manufactures
To: 


[Philadelphia, August 17, 1791. The minutes of the proceedings of the directors of the Society for Establishing Useful Manufactures for December 9, 1791, read: “The Governor laid before the Board a Letter from Collo Alexander Hamilton, enclosing an Agreement entered into by the said Colo Hamilton in behalf of the Society… and Thomas Marshal dated 17th. August 1791.” Contract not found.]
